internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom p si plr-115646-99 date date legend trust settlor date date year t u v w x y z a b state state plr-115646-99 dear sir we received your letter dated date requesting a ruling regarding the application of the generation-skipping_transfer gst tax imposed under sec_2601 of the internal_revenue_code to the proposed modification of trust this responds to your request on date settlor created an irrevocable_trust to benefit settlor’s spouse settlor’s daughters or issue of any deceased daughters and settlor’s grandchildren and great-grandchildren the trust agreement provided that initially t percent of the trust income was to be paid to settlor’s spouse and u percent was to be paid in equal shares to settlor’s daughters living from time to time and to the living issue per stirpes of any deceased daughter on the death of settlor’s spouse v percent of her share of the income or w percent of the total income was to be added to the u percent of total income payable to settlor’s living daughters or the issue of the deceased daughters after the death of settlor’s spouse x percent of the total income was to be paid to the daughters or their issue the remaining y percent of settlor’s spouse’s share of the income z percent of the total income became payable equally per capita to all of settlor’s grandchildren and great grandchildren living from time to time the trust agreement also provided that trust was to terminate on the death of the last survivor of all of settlor’s children and grandchildren that were living on date at termination under the trust agreement the trust principal must be divided into as many equal shares as there are daughters of the settlor then deceased leaving issue then living and one equal share must be paid to the then living issue per stirpes of each such deceased daughter from the inception of trust the principal consisted entirely of stock in a and b state corporations the trust agreement provided that the trustees may sell all the stock of either a or b but required that the shares of a or b were to be sold as an entirety the trust agreement further provided that settlor’s sons were to be given the first option to purchase the shares of a and or b on date the then acting trustees exchanged all of their shares in b for shares in a after that date trust’s principal consisted entirely of a in year the trustees sold all of the trust’s shares in a for cash the trust agreement authorizes the trustees to invest the principal of the trust in securities other than such as are known as legal securities for trustees provided that no investment shall be made in the capital stock of any corporation the trustees intend to petition a state court i to release the trustees from the restriction prohibiting them from investing in stocks and ii to authorize the trustees to invest and plr-115646-99 reinvest the trust principal in the common capital and other stock of corporations as the trustees deem appropriate under applicable current and future state law you have requested the following rulings regarding the gst tax consequences of reforming trust to remove the investment restriction and to authorize trustees to invest and reinvest trust principal in conformity with state law i the reformation will not cause trust to lose its exemption from the gst tax by reason of the effective date set forth in sec_26_2601-1 ii the reformation will not cause additions actual or constructive to trust and iii the reformation will not cause future distributions from trust to be subject_to the gst tax under sec_2601 sec_2601 of the imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to include a taxable_distribution taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest_in_property_held_in_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter sec_11 or sec_12 of an interest in property to a skip_person sec_2613 defines the term skip_person as a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust if all interests in the trust are held by skip persons or if there is no person holding an interest in such trust and at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_2613 provides that for purposes of the gst tax the term non-skip_person means any person who is not a skip_person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the generation-skipping_transfer_tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a plr-115646-99 pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26 b ii b or c any trust in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse of the power_of_appointment over that portion of the trust is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed will be treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter in the latter case the transferor for purposes of chapter or chapter is the transferor for purposes of chapter sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if the power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26 b and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years an amendment to a_trust which was irrevocable on date and thus is exempt from the gst tax will cause the trust to lose its exemption if the amendment modifies or otherwise changes the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms of the trust a trust’s exemption from the gst tax is not affected however by amendments relating to the administration of the trust trust is a generation-skipping_trust because it provides for distributions to more than one generation of beneficiaries below the grantor’s generation taxpayer represents that trust was last amended before date and that no additions have been made to trust since then taxpayer also represents that there will be no additional transfer of assets to trust on removal of the investment restriction trust was created as an irrevocable_trust on date based on these representations trust is exempt from the gst tax pursuant to sec_26_2601-1 plr-115646-99 based on the information submitted and the representations made we conclude that the proposed removal of the investment restriction and authorization to invest and reinvest trust principal in conformity with state law relates to the administration of trust and will not modify or otherwise change the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms of trust accordingly trust will continue to be deemed irrevocable as of date in addition we conclude that the reformation will not cause trust to lose its exempt status from the gst tax by reason of the effective date set forth in sec_26 b i further we conclude the reformation of trust will not cause additions constructive or actual to trust under sec_26_2601-1 finally we conclude that neither distributions to skip persons nor terminations of interests of non-skip persons will be subject_to the gst tax this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely christine e ellison christine e ellison chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
